Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability is withdrawn in view of the newly discovered reference(s) to wherein the electromagnetic wave-shielding layer is formed on the electronic component in the step (B) using at least one method selected from a sputtering method, a vapor deposition method, a spray coating method, an electrolytic plating method, and an electroless plating method.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi et al. (US PGPub 2018/0323084, hereinafter referred to as “Yamagishi”) in view of Kosaka et al. (US PGPub 2015/0170980, hereinafter referred to as “Kosaka”).

Yamagishi disclose the semiconductor method as claimed.  See figures 1-3 and corresponding text, where Yamagishi teaches, pertaining to claim 1, a method of producing an electronic device, comprising: a step (A) of preparing a structure which includes an electronic component (90, 91, 91a) having a circuit forming surface, and an adhesive laminated film (101) which includes a base material layer (11), an unevenness-absorptive resin layer (13), and an adhesive resin layer (12) in this order and in which the adhesive resin layer (12) is attached to the circuit forming surface of the electronic component (90, 91, 91A)  such that the circuit forming surface is protected (figures 1 and 2; [0031-0032]), [0045-0048]); 

Yamagishi fails to show, pertaining to claim 1, and step (B) of forming an electromagnetic wave-shielding layer on the electronic component in a state of being 

Kosaka teaches, pertaining to claim 1, a similar semiconductor method that includes an electromagnetic wave-shielding layer (7), of the electronic component (4) (figure 2; [0036-0037]). In addition, Kosaka teaches, forming a shielding layer (7) formed by the conventional process of sputtering, electroless, or by a vapor deposition methods (figure 2; [0042]). Also, Kosaka provides the advantage of reducing a connection resistance under a good shielding effect ([0004]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to substitute, and step (B) of forming an electromagnetic wave-shielding layer on the electronic component in a state of being attached to the adhesive laminated film; wherein the electromagnetic wave-shielding layer is formed on the electronic component in the step (B) using at least one method selected from a sputtering method, a vapor deposition method, a spray coating method, an electrolytic plating method, and an electroless plating method, in the method of Yamagishi, according to the teachings of Kosaka, with the motivation reducing a connection resistance under a good shielding effect.

pertaining to claim 2, further comprising: a step (C) of crosslinking the unevenness-absorptive resin layer to improve heat resistance of the unevenness-absorptive resin layer between the step (A) and the step (B) ([0069]). 
Yamagishi teaches, pertaining to claim 3, further comprising: a step (D) of peeling the electronic component and the adhesive laminated film from each other after the step (B) (figure 3; ([0016], [0477]). 
Yamagishi teaches, pertaining to claim 4, wherein the electronic component is peeled off from the adhesive laminated film in the step (D) in a state in which an interval between adjacent electronic components is enlarged by expanding a region of the adhesive laminated film where the electronic component is attached, in an in-plane direction of the film (figure 3; [0016], [0477]). 
Yamagishi teaches, pertaining to claim 5, further comprising: a step (E) of irradiating the adhesive resin layer with radiation to crosslink the adhesive resin layer before the step (D), wherein the adhesive resin layer contains a radiation-crosslinking adhesive ([0130-0136]). 
Yamagishi teaches, pertaining to claim 6, wherein the circuit forming surface of the electronic component includes a bump electrode (91) (figure 2; [0031-0032]). 
Yamagishi teaches, pertaining to claim 7, wherein in a case where a height of the bump electrode is set as H [.mu.m] and a thickness of the unevenness-absorptive resin layer is set as d [.mu.m], H/d is in a range of 0.01 to 1 (figure 3; [0049-0056]). 
Yamagishi teaches, pertaining to claim 8, wherein a thickness of the unevenness-absorptive resin layer is in a range of 10 .mu.m to 1000 .mu.m (figure 3; [0049-0056]). 
pertaining to claim 10, wherein the electromagnetic wave-shielding layer is formed on at least a surface opposite to the circuit forming surface and a side surface that connects the circuit forming surface with the opposite surface of the electronic component in the step (B). 
Yamagishi teaches, pertaining to claim 11, wherein the unevenness-absorptive resin layer contains a crosslinkable resin ([0130-0136]). 

Yamagishi teaches, pertaining to claim 12, wherein a resin constituting the base material layer contains one or two or more selected from the group consisting of a polyester-based elastomer, a polyamide-based elastomer, a polyimide-based elastomer, polybutylene terephthalate, polyethylene terephthalate, polyethylene naphthalate, and polyimide ([0067]). 
Yamagishi teaches, pertaining to claim 13, wherein an adhesive constituting the adhesive resin layer contains one or two or more selected from a (meth)acrylic-based adhesive, a silicone-based adhesive, a urethane-based adhesive, an olefin-based adhesive, and a styrene-based adhesive ([0110]).

Response to Arguments
Applicant’s amendment has necessitated the shift in new grounds of rejection detailed above.  The shift in grounds of rejection renders Applicant’s arguments moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        December 4, 2021